Title: William Bentley to Thomas Jefferson, 20 [September] 1817
From: Bentley, William
To: Jefferson, Thomas


                    
                        Sir,
                        Salem 
              20 Dec. Sept. 1817.
                    
                    With great pleasure I recollect the man to whom I hold my country under the highest obligation. A W. might have fought, but in vain if as he said a J. had not thought for my country.   I know the intrusion you suffer, & of which you have a right to complain. But I know also you are willing to know that we have an interest in our friends. Long since, Mr Joshua Dodge desired to be named to you for the Consulship of Marseilles. I objected because the present Consul was a friend of Mr Jefferson. I  am now assured that the present Consul has written to you in favour of my friend. I have only to assure you of my interest in your influence for him. He is descended of an upright & antient & wealthy family in Salem. He has had a complete Merchantile education, Is beyond example among us acquainted with the French language, & has for many years resided & done business in France. My literary friends speak highly of his manners & attainments.   Sir, if you can do any thing for him with the administration, or think I ought to do more with President Munro, Mr Adams, or any other person, if in any form I should have notice it would oblige one who has always maintained  with the highest sense of your talents & services, the highest veneration
                    
                        of your genius & virtues. your devoted Servant,
                        William Bentley.
                    
                